Citation Nr: 0936849	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  06-03 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The Veteran had active service duty from September 1969 to 
September 1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2005 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Newark, New Jersey that denied the benefits sought on 
appeal.  The Veteran testified at a Board hearing at the 
local RO in September 2006.  The Board previously remanded 
this case for further development in August 2007.


FINDINGS OF FACT

1.  The U.S. Army and Joint Services Records Research Center 
(JSRRC) has verified that on June 21, 1970, Da Nang, where 
504th MP Bn was stationed, received an enemy rocket attack 
resulting in several civilians killed or wounded. 

2.  The Veteran has been diagnosed with PTSD due to a 
verified stressor incurred in service.


CONCLUSION OF LAW

PTSD was incurred during the Veteran's active duty service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board involves a claim of entitlement to 
service connection for PTSD.  Applicable law provides that 
service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  See 38 C.F.R. § 3.304(f).  
The provisions of 38 C.F.R. § 4.125(a) require that a 
diagnosis of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).  

In this case, PTSD was diagnosed on VA examination in October 
2004.  At the time, the Veteran reported seeing people 
getting killed and wounded in Vietnam and that he came under 
mortar attack.  He also stated that he was in action, but he 
appears to have somewhat recanted that in September 2006 
testimony (Transcript at 14), and his DD Form 214 does not 
contain any indicator that he was in combat.  He was a 
Military Policeman 95B20.

During the September 2006 Board hearing, the Veteran 
indicated that in his second month in Da Nang, a man from the 
24th Corps in Da Nang left the base to visit his girlfriend, 
and when he came back, through the front gate, half of his 
head had been slashed open by a shovel, and half his head was 
gone.  He indicated that the military police would have made 
a report about this man being attacked.  The Veteran was not 
sure of the exact date.

In turn, the August 2007 Board remand directed the RO to 
contact the JSRRC to review any available records, including 
the 504th MP's police reports, if available, during the 
second month from then, to see if they contained information 
indicating that a man from 24th Corps in Da Nang who went 
into town one night to visit his girlfriend was attacked in 
the head with a shovel and made it back to base and was then 
treated at the hospital there.  The JSRRC was also requested 
to review any available records to ascertain whether units 
the Veteran was assigned to while in Vietnam, A Company, 
504th MP Bn between February 10, 1970 and March 5, 1970 and B 
Company, 504th MP Bn between March 6, 1970 and December 13, 
1970, came under enemy attack, as related by the Veteran at 
his October 2004 VA examination.

While it does not appear that the man being attacked in the 
head with a shovel was able to be verified, in response to 
the RO's request for stressor verification, which provided 
the Veteran's unit and time frame, the JSRRC did respond that 
on June 21, 1970, Da Nang received an enemy rocket attack 
resulting in several civilians killed or wounded.  In 
Pentecost v. Principi, 16 Vet.App. 124, 128 (2002), the Court 
addressed a claim for service connection for PTSD and noted 
that "[a]lthough the unit records do not specifically state 
that the veteran was present during the rocket attacks, the 
fact that he was stationed with a unit that was present while 
such attacks occurred would strongly suggest that he was, in 
fact, exposed to attacks."  See also Suozzi v. Brown, 10 
Vet.App. 307 (1997).  The Court went on to note that 38 
C.F.R. § 3.304(f) only requires credible supporting evidence 
that the claimed stressor occurred.  Corroboration of a 
veteran's personal participation is not required.  In view of 
the Court's holding and the JSRRC report, the Board finds 
that the Veteran's claimed stressor has been verified.

Upon verification of this stressor, the Veteran was afforded 
a VA examination in July 2009.  After reviewing the Veteran's 
claims file, taking a thorough history of the Veteran's 
experiences in Vietnam, including seeing people getting hurt, 
and examining the Veteran, the examiner diagnosed the Veteran 
with PTSD (mild).  

In conclusion, two VA medical examiners have diagnosed the 
Veteran with PTSD based on an inservice stressor.  Therefore, 
when resolving all benefit of the doubt in favor of the 
Veteran, the Board finds that the Veteran does suffer from 
PTSD and that the PTSD has been sufficiently linked to an 
inservice stressor.  See 38 U.S.C.A. § 5107(b).  In sum, the 
statutory and regulatory criteria for entitlement to service 
connection for PTSD have been met.  

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
which has been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126, VA has a duty to notify the Veteran 
of any information and evidence needed to substantiate and 
complete a claim, and of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to 
obtain for the claimant.  38 U.S.C.A.  § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet.App. 183, 187 
(2002).  In light of the favorable decision as it relates to 
the issue of entitlement to service connection for PTSD, the 
satisfaction of VCAA requirements is rendered moot. 


ORDER

Service connection for PTSD is granted.  




____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


